Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 22 October 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Oct. 22. 1792.

My letter of the last week missed the usual conveyance by the untimely departure of the post rider. I sent it to Charlottesville as customary the day before the ordinary post-day, but it was too late for the mail. In it I had given you an account of your loss by the frost at Poplar-forest which Clarke rendered me by letter of 10. inst. He says that you will have less Tobacco for market by one half than you would otherwise have had but makes no estimate of the quantity. Our loss is allmost total: he cut as much as will make 6 or 7 thousand weight but the greater part of it had been exposed to the first frost, of the 21. ult. and he thinks cannot stand inspection. From his silence I suppose there is none of yours in this predicament. He makes a greater quantity of Wheat than common at all the plantations: he is preparing it to be delivered on the bargain of which you were informed. I suspect you were but partially informed by your esteeming it so very advantageous: he has bound himself to take all the negro-clothing at 100 per Cent on prime cost and to wait for the ballance which may be due in money till the end of April.
Our little Anna begins to make us some amends for the long heartache we have suffered on her account. She begins to recover her appetite and digestion and is in fine spirits.
Patsy and Miss Jane have determined to pay a visit to their friends at Bizarre in Cumberland before the cold weather sets in. Change of air and the exercise of the carriage will contribute greatly to reinstate Anna, and by making journeys of 15 miles which is practicable on the road we shall take, we may prevent its being prejudicial to the little boy, who is rather of too tender an age for such a voyage. From Bizarre I shall proceed immediately to Richmond and shall execute your charge concerning the case of stone with the satisfaction I allways feel when honored with them. I am Dear Sir Your most aff. friend & obedt hble Servt.
Th: M. Randolph jr.
Abstract of the Diary.


Oct:   8.
51.
cloudy



60.
f.


9.
55.
f.



59.
f.


10.
60.
f.




66.
f.


11.
68.
f.


12.
 58.
 rain with N.E. Wind



56.
f.


13.
58.
f Remarkable Aurora Bor: at 8 P.M. of this day.



66.
f


14.
56.
f



66.
f


15.
64.
f


16.
52.
f



60.
f


17.
49.
f


18.
51.
f



54.
f


19.
47.
f Smart frost on the top of the mntn.



54.
f


20.
46.
Frost



55.
f


21.
51.
High Wind from N. W.



52.
f.


22.
40.
Cloudy till 2 hours after Sun-rise: Ice.


